Citation Nr: 1742740	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-35 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling since August 31, 2005.

2. Entitlement to an increased rating for instability of the left knee, currently evaluated as 10 percent disabling since February 27, 2009.

3. Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disability, and if so, whether service connection is warranted.

4. Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Navy from March 1955 to April 1958 and from June 1958 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision issued by the Veterans Affairs (VA) Regional Office (RO) in Oakland, California which denied increased ratings for the Veteran's left knee and denied service connection for his right knee. The matter of TDIU comes before the Board on appeal from a January 2016 decision issued by the VA RO in Seattle, Washington. Jurisdiction of the case currently resides with the RO in Oakland, California.

The Veteran testified via teleconference before the undersigned Veterans Law Judge in August 2017. A transcript of their testimony has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1. Left knee degenerative arthritis was manifested by extension limited to 10 degrees.

2. Left knee instability was considered mild and did not present with recurrent subluxation, dislocation, or ankylosis.

3. The August 2013 rating decision which denied service connection for a right knee condition is final; but, evidence received since this rating decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

4. The Veteran's right knee condition was not shown to have manifested during active military service or within one year of separation, and the current disability is not etiologically related to such service; additionally, the Veteran's right knee condition is not proximately caused or aggravated by his service connected left knee disability.

5. The Veteran's inability to secure or engage in a substantially gainful occupation is not due to his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71, 4.71(a) Diagnostic code 5261 (2016).

2. The criteria for a rating in excess of 10 percent for instability of the left knee have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.40, 4.45, 4.59, 4.71, 4.71(a) Diagnostic code 5257 (2016).

3. The August 2013 rating decision denying service connection for a right knee condition is final, but new and material evidence has been received to reopen the right knee claim. 38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104 (a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).

4. The criteria for service connection for a right knee disability, to include as secondary to a currently service connected left knee disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.309, 3.310 (2016).

5. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.2, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App 119 (1999).

The Veteran's left knee disability is currently rated under Diagnostic Codes (DC) 5257 for instability and 5261 for range of motion impairment due to degenerative joint disease. Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.

There are several diagnostic codes generally applicable to knee disabilities found in 38 C.F.R. § 4.71a. Under DC 5261, limitation of extension of the leg, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees. When extension is limited to 10 degrees, a 10 percent rating is assigned. When extension is limited to 15 degrees, a 20 percent rating is assigned. When extension is limited to 20 degrees, a 30 percent rating is assigned.

In evaluating range of motion, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Additionally, the provisions of 38 CFR §4.40 and §4.45 concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups, as cited in DeLuca at 288, have been considered and applied under C.F.R. 38 CFR §4.59.

Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe. The words "slight," "moderate," and "severe" are not defined in the Rating Schedule, and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just" under 38 C.F.R. § 4.6.

Additional diagnostic codes pertaining to the knees, specifically ankylosis of the knee (DC 5256), dislocated semilunar cartilage (DC 5258), removal of semilunar cartilage (DC 5259), impairment of the tibia and fibular (DC 5262), and genu recurvatum (DC 5263) will not be addressed in this decision, as the evidence does not demonstrate that the Veteran has been diagnosed with these conditions or otherwise manifests symptoms contemplated by these diagnostic codes.


A.	Degenerative joint disease of the left knee

The Veteran's left knee disability is currently rated at 10 percent under DC 5261, since August 31, 2005. He seeks entitlement to a rating in excess of 10 percent for degenerative joint disease of his left knee.

The Veteran contends that his left knee condition should be rated higher than 10 percent disabling. At an August 2017 hearing before the undersigned VLJ, the Veteran testified that he injured his left knee when he struck the outfield wall while playing softball. See August 2017 Transcript. The injury caused damage to his left patella and required surgical repair. He reported that he cannot stand very long, cannot walk very far, sometimes finds it impossible to get up, and experiences weakness in his knees. He requires a cane for ambulation and reported that his knees are "painful every day" and sometimes get swollen. He testified that his range of motion in his knees while sitting is "pretty good; but, if I'm standing up, [or] if I bend too far, I'm going to fall unless I'm holding onto something."

The Veteran was afforded VA examinations for his knees in August 2013, June 2015, and September 2017. The examinations indicated diagnoses of left knee joint osteoarthritis, history of left patellar tendon rupture, and chondrocalcinosis. Additionally, residual signs and symptoms from left knee surgery were noted and revealed swelling, pain, weakness, and instability with deformity and evidence of old trauma in the left knee. The Veteran's medical history indicated flare-ups in his knees and his functional ability was described as pain and loss of motion that significantly limited his mobility. No ankylosis was found in the left knee.

Range of motion testing during the examinations of the left knee showed abnormal range of motion with extension limited to no more than 10 degrees. Extension of the left knee was measured at 120 degrees and not limited to a compensable level. There was evidence of pain with weight bearing and localized pain on palpation of the joint or associated soft tissue was positively endorsed. The examination revealed that the Veteran was able to perform repetitive use testing with at least three repetitions. Additional testing showed the absence of ankylosis and normal muscle strength. Review of diagnostic imaging indicated the presence of arthritis. The examiner found that the Veteran's left knee condition adversely affected his ability to perform occupational tasks such as standing, walking, lifting, or sitting.

The Board liberally construes DeLuca and gives great probative weight to the fact that the Veteran's medical history indicates frequent flare-ups which manifest with significant pain and swelling. It notes that the most recent examination in March 2017 was performed during a time when the Veteran was not experiencing a flare-up. The Board confirms that the rating of 10 percent for the Veteran's left knee based on limitation of extension of 10 to 14 degrees and symptomatic residuals of semilunar cartilage removal. There is nothing in the record suggesting limitation of extension of greater than 10 degrees in the left knee at any time. The Board also recognizes pain and occasional swelling in the left knee resulting in functional impairment in walking and standing; however even when considering pain and swelling, the level of functional loss contemplated by a 20 percent rating is not approximated.

B.	Left knee instability

The Veteran's left knee stability testing varied during his VA examinations. The August 2013 VA examination revealed instability of station in the left knee while the March 2017 and June VA examinations revealed no instability in the left knee. The examiners noted that the Veteran uses a four-pronged case to support himself due to instability and that he reported pain with walking and his knee giving way.

The evidence does not show that a rating in excess of 20 percent is warranted. Left knee instability was considered mild and did not present with recurrent subluxation, dislocation, or ankylosis. The Veteran's left knee disability is not shown to result in moderate instability or moderate recurrent subluxation. As mentioned above, the Board also recognizes pain and occasional swelling in the left knee resulting in functional impairment in walking and standing; however even when considering pain and swelling, the level of functional loss contemplated by a 20 percent rating is not approximated. The Board notes that at the most recent examination in March 2017, the examiner found that the Veteran's left knee did not manifest with instability. Giving the Veteran the benefit of doubt, the Board finds that a 10 percent rating for left knee instability remains warranted as he has a history of slight instability in the joint on examination and he requires the use of an assistive device for ambulation.

II. New and Material Evidence

In determining whether to reopen a claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened. 38 U.S.C.A. §§ 7104  (b), 7105(c). An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed. 38 U.S.C.A. § 5108.

"New" evidence means evidence not previously submitted to agency decision-makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a). This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as 'enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible. Justus v. Principi, 3 Vet. App. 510 (1992).

Since the prior final rating decision, additional evidence has been received. In September 2015, the Veteran was afforded a VA medical opinion regarding the etiology of his right knee condition. The examiner was asked to opine whether the Veteran's non-service connected right knee condition was aggravated by his service connected left knee disability.

This opinion is new, as it was not part of the evidence at the time of the prior final decision. It is also material, as it relates to the previously unestablished element of whether the Veteran's current right knee condition were attributable to the service connected left knee disability. Therefore, new and material evidence has been received, and the claim is reopened.

III.	Service Connection

A.	Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

B.	Secondary Service Connection

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a) (2016). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected. 38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

C.  Presumptive Service Connection

Presumptive service connection may be granted for "chronic diseases" if the disease manifests to a compensable degree within service or within the presumptive period of one year after separation.  38 C.F.R. § 3.307(a)(3). Degenerative joint disease, a form of arthritis, is categorized as a chronic diseases under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309 (a).  If the chronic disease manifested in service or within the presumptive period, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).

Degenerative joint disease of the right knee

At an August 2017 hearing before the undersigned VLJ, the Veteran testified that he injured his right knee during the same incident where he injured his service connected left knee. He testified that he was told by the treating VA physician that he had a "deep bruise" to his right knee and that the condition would heal itself over time and did not require surgery. See August 2017 Hearing Transcript. The Veteran contends that he has had pain his right knee since service and that he does not know which knee is worse as both knees manifest with similar symptomatology.

While the Veteran is competent to report symptoms of pain that he has experienced in his right knee, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to element (1), a current disability, the Veteran has the presence of a right knee condition.

In a January 2016 examination, the Veteran presented for treatment of bilateral knee pain. X-ray results revealed severe bilateral knee degenerative arthritis. Pertaining to the right knee, no acute fractures or misalignment were noted. Dr. SC found there were advanced osteoarthritic changes in the right knee joint.

The Veteran was afforded VA examinations for his knees in August 2013, June 2015, and September 2017. The examinations indicated a diagnosis degenerative joint disease of the right knee joint.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, there is no medical evidence that the Veteran was treated with a right knee condition in service or within one year of separation. Additionally, the medical evidence shows that the Veteran's degenerative joint disease of the right knee is the result of aging and not caused or aggravated by his service connected left knee disability.

In a June 2015 addendum medical opinion, Dr. ZC opined that the Veteran's right knee osteoarthritis was less likely than not due to the result of left knee DJD with instability. He noted that there was insufficient evidence documented on the right knee during military service noting that the Veteran first reported injuring his knee in 1957, but did not report knee pain until 50 years later. The examiner concluded that the Veteran's right knee DJD was not incurred in service or the aggravated due to his service connected left knee condition. Rather, the examiner endorsed that the nexus of the Veteran's right knee condition was due to his current age and the wear and tear over the years after military service. The examiner noted that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and as such, additional limitation due to pain, weakness, fatigability or incoordination could occur. However, he concluded that to provide an opinion in terms of the degrees of additional range of motion loss due to "pain on use or during flare-ups" would not be possible, as an objective and unbiased examiner must be present to accurately determine any additional losses, if present during flares.

The Board finds that the medical and lay evidence of record weighs against finding that the Veteran's right knee condition was the result of or aggravated by the Veteran's service connected left knee disability. The Veteran's separation examination did not endorse a right knee condition and service treatment records are negative for treatment of any right knee condition. While the Board finds the Veteran is competent to report right knee pain existing since service and finds his testimony that he was diagnosed with a "deep bruise" in his right knee credible, there is no record of the condition in his treatment records, which strongly suggests that he did not have a chronic knee disability at that time. Even if the Board were to afford the Veteran the benefit of doubt that a right knee "deep bruise" did manifest in-service, the June 2015 VA examiner provided an etiology opinion that linked the Veteran's degenerative arthritis of his right knee to the daily wear and tear associated with aging. The Board may not make medical determination without relying on independent medical evidence. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). Without a positive etiology opinion showing that the Veteran's right knee condition was caused by or aggravated by the Veteran's left knee disability, secondary service connection is not warranted. Additionally, the Veteran's degenerative arthritis of his right knee did not manifest in service or to a compensable degree within one year of separation; in fact, he did not present with degenerative changes in his right knee until 50 years after service. Additionally, there is no positive etiology opinion linking his current DJD to his reported in-service right knee "deep bruise." Therefore, direct service connection for a right knee condition is not warranted. Additionally, presumptive service connection for chronic arthritis is not warranted.

III. TDIU

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2016). In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.' See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more. If there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. However, disabilities resulting from common etiology will be considered as one disability in determining whether these threshold minimum rating requirements are met. 38 C.F.R. §4.16 (a) (2016).

The Veteran is service-connected for left knee degenerative joint disease, rated at 10 percent from August 31, 2009 and left knee instability, rated at 10 percent from February 27, 2009. His combined schedular rating does not exceed 40 percent during the appeal period, and therefore he does not meet the schedular criteria for a TDIU.

When a Veteran does not meet the threshold minimum percentage standards set forth in 38 C.F.R. § 4.16 (a), he still may be entitled to a TDIU on an extra-schedular basis, provided he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities. 38 C.F.R. § 4.16 (b). See also 38 C.F.R. § 3.321 (b)(1) and Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran worked for Pacific Gas and Electric as a "handyman" for 23 years and retired in 1988. He contends that his supervisor told him to get either get surgery to repair his knees or to retire. The Veteran decided to retire as he did not want additional surgeries to his knees.

The Board concedes that it would be difficult for the Veteran to work in the capacity of a handyman or any other capacity that would require significant walking or standing. The Veteran's treatment records note occasional flare-ups to his knees associated with pain and swelling. There are no service connected sensory deficits or impairment to the bilateral upper extremities. Employment in a sedentary capacity is not shown to be precluded by the service connected impairments. The Board acknowledges that work in the utility field may present significant challenges for the Veteran; however, his service connected disabilities do not render him unable to secure substantially gainful employment. The Board concludes that the Veteran is deemed to be capable of employment and not completely precluded by his service connected disabilities. Thus, entitlement to individual unemployability is not established.


ORDER

Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling since August 31, 2005, is denied.

Entitlement to an increased rating for instability of the left knee, currently evaluated as 10 percent disabling since February 27, 2009, is denied.

Entitlement to service connection for a right knee condition is denied.

Entitlement to a total disability rating based on unemployability (TDIU) is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


